Pee Curiam.
Section 6, subdivision 4, of the Children’s Court Act confers jurisdiction on the Children’s Court of all cases, less than the grade of felony, against adults who contribute to the delinquency of a child. The proof showed that defendant acted *211in concert with the child in the receipt and disposition of stolen goods. The child was, therefore, delinquent, as that term is defined in section 2 of the Children’s Court Act and in section 486 of the Penal Law, and the defendant contributed to the delinquency by enabling the child to dispose of the fruits of his wrongful act. (Cf. People v. Kupperschmidt, 237 N. Y. 463.) We do not construe section 6, subdivision 4, of the Children’s Court Act to require that the child be actually adjudged delinquent before the commencement of the proceeding against the adult. Commission of an act which contributes to the child’s delinquency is the sole condition upon which jurisdiction depends. Nor do we believe that under section 494 of the Penal Law the adjudication of the child’s delinquency must precede the filing of the petition against the adult in the Children’s Court. Here there had been no such adjudication before the petition was filed against defendant, but there was some proof that Castellano was adjudged delinquent before defendant was brought to trial. Although the judgment in that proceeding was not introduced in evidence, the court could take judicial notice of its own record. (Matter of Ordway, 196 N. Y. 95; Devine v. Melton, 170 App. Div. 280.)
Hagarty, Carswell and Close, JJ., concur; Johnston, J., dissents and votes to reverse the judgment, dismiss the petition and remit the fine, with opinion; Lazansky, P. J., concurs with Johnston, J.